Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a detection device”, in claims1, 10-11, 13-14, 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-10, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being preceded by Shoge et al (US Pub 2013/0054068 A1), hereafter known as Shoge.

For Claim 1, Shoge teaches  A method of controlling a bicycle having a drivetrain, the drivetrain including a gear changer and an electric power assist motor configured to provide power to the drivetrain, the method comprising: ([0008])
detecting, by a detection device, a cable reaction indicating a shift of the gear changer; ([0051-0052])
generating, by the detection device, a signal; ([0051-0052])
communicating, by the detection device, the signal to a controller; and ([0035], [0051-0052])
causing, by the controller, the electric power assist motor to provide power to the drivetrain in response to the signal.  ([0051-0052], Figure 5 Step S13.)

For Claim 2, Shoge teaches   The method of claim 1, wherein the gear changer is a cable actuated rear derailleur.  ([0014])

For Claim 6, Shoge teaches   The method of claim 1, further comprising: 
receiving, from a speed sensor, a current bicycle speed; and ([0029], [0032], [0051-0052])
determining, by the controller, whether the current bicycle speed is above a minimum speed.  ([0051-0052], it is determined if the speed is above zero.)

For Claim 8, Shoge teaches   The method of claim 1, wherein the cable reaction is caused by an actuation of a shifter.  ([0051-0052])

For Claim 9, Shoge teaches   The method of claim 8, wherein the cable reaction is a movement of a cable.  ([0051-0052])

For Claim 10, Shoge teaches   The method of claim 1, wherein the detection device is at least one of a switch, a potentiometer, and a sensor.  ([0051-0052])

For Claim 13, Shoge teaches   The method of claim 10, wherein the detection device is located in a shifter.  ([0051-0052])

For Claim 14, Shoge teaches   The method of claim 10, wherein the detection device is located in a rear derailleur. ([0014], [0045], establishes the shifter can be a rear derailleur, and [0051-0052] establishes that the detection device can be on the shifter)
  
For Claim 16, Shoge teaches   A control system for a bicycle, comprising: 
a drivetrain, the drivetrain including a gear changer;  ([0008])
a detection device configured to be disposed on the bicycle; ([0051-0052])
an electric power assist motor configured to provide power to the drivetrain; and ([0008])
a controller, the controller configured to: ([0035], [0051-0052])
receive, from the detection device, a signal generated in response to a cable reaction, the cable reaction indicating a shift of the gear changer; and  ([0035], [0051-0052])
41cause the assist motor to provide power to the drivetrain in response to the signal.  ([0051-0052], Figure 5 Step S13.)

For Claim 17, Shoge teaches   The control system of claim 16, wherein the detection device is at least one of a sensor, a switch, and a potentiometer.  ([0051-0052])


For Claim 18, Shoge teaches   The control system of claim 17, wherein the detection device is located in at least one of a shifter, the gear changer, and a cable connected to the shifter.  ([0051-0052])

For Claim 19, Shoge teaches   The control system of claim 18, wherein the gear changer is a rear derailleur.  ([0014])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoge et al.

For Claim 11, Shoge teaches   The method of claim 10, 
Shoge does not explicitly teach wherein the detection device is located on a cable connected to a shifter.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the detection device is located on a cable connected to a shifter.  
It would be obvious to combine this teaching with Shoge’s gear changing method because when the shifter is activated, the cable becomes tense and can move.  This allows mechanisms attached to the cable to be operated.  It would be obvious to, if it were desired to determine when a cable reaction was made, to attach the sensor to the cable so that the movement could be directly felt by the sensor.

For Claim 15, Shoge teaches   The method of claim 10, 
Shoge does not teach wherein the sensor is a Hall effect sensor.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the sensor is a Hall effect sensor.  
It would be obvious to combine the use of a Hall effector sensor with Shoge’s vehicle gear changing method because a Hall effect sensor is a known and practical method of sensing proximity and positioning.  A hall sensor can be combined with a threshold detection to act as a binary switch.  Given that the sensor only needs to determine tension or movement of a cable, a hall sensor would be expected to detect the operation of a cable.  Therefore, it would obvious to use a hall sensor as the particular sensor to determine if the cable has been operated.

Claims 3-5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoge in light of Gao et al (US Pub 2015/0088389 A1), hereafter known as Gao.

For Claim 3, Shoge teaches   The method of claim 1, 
Shoge does not teach further comprising: 
receiving, from a cadence sensor, a current cadence speed.  
Gao, however, does teach further comprising: 
receiving, from a cadence sensor, a current cadence speed.  ([0064])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s use of supplying power to a drive train in response to a gear change signal with Gao’s use of determining cadence speed because it would allow the system to have a better idea of what kind of torques and forces are already being applied to the drive train, and how much additional force is necessary to achieve a smooth gear change.

For Claim 4, modified Shoge teaches   The method of claim 3, 
Shoge does not teach further comprising: 
determining whether the current cadence speed is equal to or below a cadence threshold.  
Gao, however, does teach further comprising: 
determining whether the current cadence speed is equal to or below a cadence threshold.  ([0064])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s use of supplying power to a drive train in response to a gear change signal with Gao’s use of determining cadence speed and comparing it to a threshold because it would allow the system to have a better idea of what kind of torques and forces are already being applied to the drive train, and how much additional force is necessary (the threshold comparison) to achieve a smooth gear change.  If the force is above the threshold, the additional power may be unnecessary and may cause the gear change to be less smooth.

For Claim 5, Shoge teaches   The method of claim 4, 
Shoge does not teach further comprising: 
providing power to the drivetrain when the current cadence speed is equal to or below the threshold; and 
prohibiting the electric power assist motor from providing power in response to the signal when the current cadence speed is above the threshold.  
Gao, however, does teach further comprising: 
providing power to the drivetrain when the current cadence speed is equal to or below the threshold; and ([0064])
prohibiting the electric power assist motor from providing power in response to the signal when the current cadence speed is above the threshold.  ([0064], Fig 8.  When the riding speed is above a threshold, no motor is used.  When it is below a threshold value, the motor is used.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s use of supplying power to a drive train in response to a gear change signal with Gao’s use of determining cadence speed and comparing it to a threshold, and then supplying power depending on whether the cadence is above or below a threshold because it would allow the system to have a better idea of what kind of torques and forces are already being applied to the drive train, and how much additional force is necessary (the threshold comparison) to achieve a smooth gear change.  If the force is above the threshold, the additional power may be unnecessary and may cause the gear change to be less smooth.  If the force is below a threshold, more force might be necessary for a smooth gear change.

For Claim 20, Shoge teaches   The control system of claim 16, 
Shoge does not teach wherein the controller is further configured to receive, from a cadence sensor, a current cadence speed; determine whether the current cadence speed is equal to or below a cadence threshold; receive, from a speed sensor, a current bicycle speed; and determine whether the current bicycle speed is above a minimum speed. 
Gao, however, does teach wherein the controller is further configured to receive, from a cadence sensor, a current cadence speed; determine whether the current cadence speed is equal to or below a cadence threshold; receive, from a speed sensor, a current bicycle speed; and determine whether the current bicycle speed is above a minimum speed.  ([0064], Fig 8.  When the riding speed is above a threshold, no motor is used.  When it is below a threshold value, the motor is used.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s use of supplying power to a drive train in response to a gear change signal with Gao’s use of determining cadence speed and comparing it to a threshold, and then supplying power depending on whether the cadence is above or below a threshold because it would allow the system to have a better idea of what kind of torques and forces are already being applied to the drive train, and how much additional force is necessary (the threshold comparison) to achieve a smooth gear change.  If the force is above the threshold, the additional power may be unnecessary and may cause the gear change to be less smooth.  If the force is below a threshold, more force might be necessary for a smooth gear change.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shoge in light of Matsumoto et al (US Pub 4,490,127), hereafter known as Matsumoto.

For Claim 7, Shoge teaches  The method of claim 6, 
Shoge does not teach wherein the speed sensor is a wheel speed sensor.  
Matsumoto, however, does teach wherein the speed sensor is a wheel speed sensor.  (Page 10, Column 4, Line 46)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s power supplying method during a gear change with Matsumoto’s use of having the speed sensor be a wheel speed Hall effect sensor because it could also be used to determine the speed of a bicycle, instead of the sensor that detects a rotational speed of a motor to determine the speed of a bicycle.  It would be expected to also produce the desired result.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shoge in light of Emura et al (US Pub 2016/0257373 A1), hereafter known as Emura.

For Claim 12, modified Shoge teaches   The method of claim 11, 
Modified Shoge does not teach wherein the cable is a Bowden cable.  
Emura, however, does teach wherein the cable is a Bowden cable. ([0149])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Shoge’s gear changing method with Emura’s use of a Bowden cable, because Bowden cables are commonly used in gear shifting mechanisms, and it would be expected to be functional.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takayama et al (US Pub 2020/0079467 A1) relates to actuating a motor in response to signals from a bicycle.
Tsuchizawa et al (US Pub 2018/0118305 A1) and Yamamoto et al (US Pub 2017/0183056 A1)  relates to actuating a motor for gear changes during walking.
Komatsu et al (US Pub 2013/0054065 A1), relates to actuating a motor during transmission.
Schieffelin et al (US Pub 2017/0106866 A1) relates to applying power to a crankshift for a transmission change.
Kimmich et al (US Pub 2016/0052594 A1) relates to provide power during a gear change.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664